344 S.W.3d 217 (2011)
Leonard TAYLOR, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94839.
Missouri Court of Appeals, Eastern District, Division Two.
April 12, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 24, 2011.
Application for Transfer Denied August 30, 2011.
Jeannie M. Willibey, Assistant Public Defender, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.


*218 ORDER

PER CURIAM.
Leonard Taylor (hereinafter, "Movant") appeals from the denial of his Rule 29.15 post-conviction motion after an evidentiary hearing. Movant was convicted of one count of forcible rape, Section 566.030 RSMo (2000), and was sentenced as a persistent sex offender to a term of one hundred years' imprisonment without parole. Movant's conviction was affirmed on direct appeal. State v. Taylor, 238 S.W.3d 145 (Mo. banc 2007). Movant filed a motion for post-conviction relief pursuant to Rule 29.15, which the motion court denied after an evidentiary hearing. Movant raises four points on appeal, bringing claims of ineffective assistance of defense counsel and appellate counsel, and challenging the motion court's ruling barring him from contacting jurors about alleged juror misconduct.
We have reviewed the briefs of the parties, the legal file and transcript, and find the motion court's decision was not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).